                                       Case 2:19-cv-08047-CJC-AS Document 15 Filed 10/21/19 Page 1 of 3 Page ID #:220



                                         1 ANDREW P. BRIDGES (CSB No. 122761)
                                           abridges@fenwick.com
                                         2 CRYSTAL A. NWANERI (CSB No. 318955)
                                           cnwaneri@fenwick.com
                                         3 FENWICK & WEST LLP
                                           Silicon Valley Center
                                         4 801 California Street
                                           Mountain View, CA 94041
                                         5 Telephone: 650.988.8500
                                           Facsimile: 650.938.5200
                                         6
                                           SAPNA S. MEHTA (CSB No. 288238)
                                         7 smehta@fenwick.com
                                           FENWICK & WEST LLP
                                         8 555 California Street, 12th Floor
                                           San Francisco, CA 94104
                                         9 Telephone: 415.875.2300
                                           Facsimile: 415.281.1350
                                        10
                                           Attorneys for Defendant
                                        11 ENGELBERT STRAUSS, GmbH & Co. KG
                                        12 BASSIL A. HAMIDEH (CSB No. 261233)
                                           bhamideh@hamidehfirm.com
F ENWI CK & W ES T LLP




                                        13 THE HAMIDEH FIRM, P.C.
                         LAW




                                           1801 Century Park East, Suite 2400
                          AT
                         ATTO RNEY S




                                        14 Los Angeles, California 90067
                                           Telephone: 310.556.9687
                                        15 Facsimile: 310.733.5699
                                        16 Attorneys for Plaintiff
                                           DUSTIN MOSS
                                        17
                                                                  UNITED STATES DISTRICT COURT
                                        18
                                                                CENTRAL DISTRICT OF CALIFORNIA
                                        19
                                                                       WESTERN DIVISION
                                        20
                                        21
                                             DUSTIN MOSS,                             Case No.: 2:19-cv-08047-CJC-AS
                                        22
                                                             Plaintiff,               STIPULATION TO EXTEND
                                        23                                            TIME TO RESPOND TO THE
                                                   v.                                 FIRST AMENDED COMPLAINT
                                        24
                                           ENGELBERT STRAUSS, GmbH & Co.
                                        25 KG, a German Company; CONCRETE             Judge:    Hon. Cormac J. Carney
                                           IMAGES, INC., a California Corporation;    Complaint Filed: May 6, 2019
                                        26 and DOES 2-20, inclusive,
                                        27                   Defendants.
                                        28
                                              STIP. TO EXTEND TIME TO RESPOND TO
                                              FIRST AMENDED COMPLAINT                         CASE NO. 2:19-CV-08047-CJC-AS
                                       Case 2:19-cv-08047-CJC-AS Document 15 Filed 10/21/19 Page 2 of 3 Page ID #:221



                                         1         WHEREAS, Plaintiff Dustin Moss filed this action against Defendant
                                         2 Engelbert Strauss, GmbH & Co. KG (“Engelbert Strauss KG”) on May 6, 2019 in
                                         3 the Superior Court of California, County of Los Angeles, the action being entitled
                                         4 Dustin Moss v. Engelbert Strauss, GmbH & Co. KG, Does 1-20, Case No.
                                         5 19STCV15647 (the “State Action”);
                                         6         WHEREAS, Engelbert Strauss KG was served with a copy of the Complaint
                                         7 on August 19, 2019;
                                         8         WHEREAS, Engelbert Strauss KG removed the State Action to this Court on
                                         9 September 17, 2019;
                                        10         WHEREAS, Engelbert Strauss KG filed a motion to dismiss the Complaint
                                        11 on September 23, 2019;
                                        12         WHEREAS, Mr. Moss filed his First Amended Complaint on October 11,
F ENWI CK & W ES T LLP




                                        13 2019, which rendered Engelbert Strauss KG’s motion to dismiss moot;
                         LAW
                          AT
                         ATTO RNEY S




                                        14         WHEREAS, the current deadline for Engelbert Strauss KG to respond to the
                                        15 First Amended Complaint is October 25, 2019;
                                        16         WHEREAS, Plaintiff Dustin Moss and Defendant Engelbert Strauss KG
                                        17 agree to extend the time for Engelbert Strauss KG to respond to the First Amended
                                        18 Complaint up to and including November 18, 2019;
                                        19         NOW, THEREFORE, Plaintiff Dustin Moss and Defendant Engelbert
                                        20 Strauss KG stipulate and agree that Engelbert Strauss KG’s response to the First
                                        21 Amended Complaint shall be extended by 24 days, and shall be due no later than
                                        22 November 18, 2019.
                                        23         IT IS SO STIPULATED.
                                        24 Dated: October 21, 2019                 FENWICK & WEST LLP
                                        25
                                        26                                         By: /s/ Andrew P. Bridges
                                                                                       Andrew P. Bridges
                                        27                                             Crystal A. Nwaneri
                                                                                       Sapna S. Mehta
                                        28                                             Attorneys for Defendant
                                              STIP. TO EXTEND TIME TO RESPOND TO
                                              FIRST AMENDED COMPLAINT                1           CASE NO. 2:19-CV-08047-CJC-AS
                                       Case 2:19-cv-08047-CJC-AS Document 15 Filed 10/21/19 Page 3 of 3 Page ID #:222



                                         1                                               ENGELBERT STRAUSS, GmbH & Co.
                                                                                         KG
                                         2
                                         3
                                             Dated: October 21, 2019               THE HAMIDEH FIRM, P.C.
                                         4
                                         5                                         By: /s/ Bassil A. Hamideh
                                                                                         Bassil A. Hamideh
                                         6
                                                                                         Attorneys for Plaintiff
                                         7                                               DUSTIN MOSS
                                         8
                                         9
                                                                    ATTESTATION OF SIGNATURES
                                        10
                                                   I hereby attest that the concurrence in the filing of this document has been
                                        11
                                             obtained from the signatory indicated by a “conformed” signature (/s/) within this
                                        12
                                             e-filed document.
F ENWI CK & W ES T LLP




                                        13
                         LAW
                          AT
                         ATTO RNEY S




                                        14
                                                                                   By:     /s/ Andrew P. Bridges
                                        15                                                   Andrew P. Bridges
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                              STIP. TO EXTEND TIME TO RESPOND TO
                                              FIRST AMENDED COMPLAINT                  2           CASE NO. 2:19-CV-08047-CJC-AS
